The plaintiff in error, William Boyle, was convicted on a charge that he did "unlawfully transport one 4-ounce bottle of corn whisky from the south side of the Model Drug Store to the rear of a soft drink parlor known as "Charley's Bar," both places located in Walters, and his punishment fixed at a fine of $50 and 30 days in jail. He has appealed from the judgment rendered on the verdict.
It is assigned as error that the verdict is contrary to law and the evidence, in that the proof of the corpus delicti is based solely upon the extrajudicial confession of the defendant.
The only witness sworn was W.T. Stapp, chief of police of Walters, who testified: *Page 197 
"I arrested the defendant because he was drunk, and I found this little bottle of whisky in his pocket. I took him to the county attorney's office, and we took his statement. He said he had been feeling bad, sick, or something, and met a fellow he did not know on the south side of the Model Drug Store, who sold him a little bottle of whisky for $1, that he then went through Charley's place and out the back way with Mr. Horn, and had just taken a drink when arrested there."
It is a well-settled rule in this state that a conviction cannot be had on the extrajudicial confessions of the defendant, without evidence aliunde of the corpus delicti. Shires v. State,2 Okla. Cr. 89, 99 P. 1100; Choate v. State, 12 Okla. Cr. 560,160 P. 34, L.R.A. 1917A, 1287; Henry v. State,14 Okla. Cr. 189, 169 P. 658.
"That a crime has actually been committed must necessarily be the foundation of every criminal prosecution, and this must be proved by other testimony than a confession; the confession being admitted merely for the purpose of connecting the accused with the offense. In the United States there is an almost unbroken current of decisions against the sufficiency of an extrajudicial confession to warrant a conviction for an alleged crime; the corpus delicti not being otherwise proved." 10 Ann. Cas. 913, and note.
"The grounds on which the rule requiring independent proof of the corpus delicti rests are the hasty and unguarded character which confessions often have, the temptation which for one reason or another a person may have to say that which he thinks is most for his interest to say, whether true or false, the liability which there is to misconstrue or report inaccurately what has been said, the danger of a conviction when no crime may have been committed, the difficulty of disproving what may be said, and the feeling that the rule best accords with the humanity of the criminal law and with the great degree of caution applied in receiving and weighing the evidence of confessions in other cases." 1 R.C.L. p. 588. *Page 198 
Upon the record in this case we hold that the evidence is insufficient upon which to base a judgment of conviction. The judgment is accordingly reversed.
MATSON, P.J., and BESSEY, J., concur.